Case 20-22057-CMB   Doc 117    Filed 02/05/21 Entered 02/05/21 12:05:07   Desc Main
                              Document     Page 1 of 1




                                                                    FILED
                                                                    2/5/21 12:00 pm
                                                                    CLERK
                                                                    U.S. BANKRUPTCY
                                                                    COURT - WDPA
